Citation Nr: 0504829	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to specially adapted housing assistance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to February 
1991.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the above claim. 


FINDING OF FACT

The veteran's service-connected multiple sclerosis, evaluated 
as 100 percent disabling, demonstrates the loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for specially adapted housing have been met.  38 
U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to notify and assist the veteran have been met to 
the extent necessary to allow for a favorable decision, and 
there is no prejudice in deciding the claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Specially adapted housing is available to a veteran who has a 
permanent and total service-connected disability due to: (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; or (3) the loss or loss of use of 
one lower extremity, together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  

Neurological conditions may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  38 C.F.R. § 4.124a (2004).  The veteran is 
service-connected for, among other things, multiple 
sclerosis, rated 100 percent disabling.  The record reflects 
the 100 percent rating includes consideration of the 
veteran's left lower extremity and its associated neuropathy.  

Signs and symptoms of multiple sclerosis include weakness, 
numbness, tingling, or unsteadiness in a limb; spastic 
paraparesis; or disequilibrium.  Traut v. Brown, 6 Vet. 
App. 495, 497 (1994).   The veteran has reported such 
symptomatology, and the findings in recent medical reports 
document antalgic or ataxic gait, fatigue, incoordination, 
and leg spasms.

The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).  The veteran reports that 
she cannot walk without the use of a cane due to extremity 
weakness and incoordination, which has caused frequent falls, 
even with the use of a cane.  Again, the medical evidence, 
such as a February 2003 progress report, includes notations 
to this effect.

The record also contains medical evidence establishing that 
at certain times the veteran suffers from few motor 
limitations and minimal lower extremity impairment; however, 
multiple sclerosis "is a disease with a prolonged course 
characterized by remissions and relapses over a course of 
many years."  Bielby v. Brown, 7 Vet. App. 238, 266 (1994).  
Therefore, rather than relying on one or two examinations, 
the Board has relied on the complete record of chronological 
events and has also considered the progressive, debilitating 
nature of multiple sclerosis that has already warranted a 100 
percent rating and special monthly compensation based on 
housebound criteria.

In sum, the record sufficiently shows that the veteran's 
ability to ambulate has been greatly affected by her service-
connected multiple sclerosis.  There is medical evidence of 
loss of use of the left lower extremity, along with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

As there is an approximate balance of positive and negative 
evidence, the claim must be granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to specially adapted housing assistance is 
granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


